Fourth Court of Appeals
                                San Antonio, Texas
                                     August 30, 2022

                                   No. 04-22-00328-CR

                                 Alexander Scott HALEY,
                                        Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

                 From the 216th Judicial District Court, Kerr County, Texas
                                 Trial Court No. A20161
                     Honorable Albert D. Pattillo, III, Judge Presiding


                                      ORDER
          Appellant’s brief is currently due on September 14, 2022. On August 29, 2022,
appellant filed a motion requesting a 90-day extension of time to file the brief. After
consideration, we GRANT the motion and ORDER appellant to file his brief by December 13,
2022. No further extensions of time will be granted absent extenuating circumstances.


                                                  _________________________________
                                                  Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of August, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court